DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael McClain on 19 July 2022.
The application has been amended as follows: 
In the SpecificationPlease replace filed paragraph [0035] as follows:

Accordingly, in at least one embodiment having a horizontal separator 18, the volumetric flow rates of oil and water at the separator inlet 62, Qoinlet and Qwinlet, are estimated using the following equations:


    PNG
    media_image1.png
    301
    1326
    media_image1.png
    Greyscale

where A() = Lsep2D2,√  (1- ), Lsep is the internal length of the separator 18, D is the diameter of the separator 18,  is the total level of liquid in the separator 18, w is the level of the water layer 66, Qoil outlet is the volumetric flow rate at the oil outlet 80, Qwater outlet is the volumetric flow rate at the water outlet 78, and w is the volume fraction of water in the oil leaving through the oil outlet 80. The liquid levels   and w are normalized by D in this embodiment (e.g., expressed as a fraction of D). As will be appreciated from the description above, the liquid levels  and w can be measured with liquid-level sensors of the separator instrumentation 40 (e.g., the guided wave radar devices 86) and the volumetric flow rates Qoil outlet and Qwater outlet can be measured with flow meters. In at least some embodiments, the volumetric flow rates Qoil outlet and Qwater outlet are measured with single-phase flow meters, such as Coriolis meters 88 on the water and oil outlet lines 24 and 26. Further, the water cut w can be measured with the water cut meter 28, which receives oil routed out of the separator 18 through oil outlet 80.
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of operating a well testing apparatus, the method comprising measuring a level of water within a separator and determining individual flow rates of oil and water entering the separator as part of the multiphase fluid based on the measured flow rates of oil and water leaving the separator and he level of the water within the separator, in combination with all other limitations of independent claim 1, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record. Further, a well testing apparatus comprising a separator having an oil outlet, a water outlet, and an inlet to receive a multiphase fluid, one or more sensors configured to measure a first level of the water within the separator and to measure a second level of the water and the oil within the separator, in combination with all other limitations of independent claim 16, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 22, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861